Citation Nr: 0920079	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for atrioventricular 
tachycardia, claimed as a heart disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for Bell's palsy, status post decompression surgery 
of the seventh cranial nerve on the right side.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a through and through gunshot 
wound to the left thigh. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a gunshot wound to the left hand 
with fracture of the fourth left metacarpal and 
metacarpophalangeal joint. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to November 
1963, from July 1964 to August 1973, from September 1976 to 
September 1978, and from September 1978 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran's December 2006 notice of disagreement included 
the denial of service connection for a low back disability in 
the October 2006 rating decision.  Entitlement to service 
connection for this disability was established in a February 
2008 rating decision.  This is considered a full grant of the 
benefit sought on appeal, and this issue is not before the 
Board.  

The February 2008 rating decision also increased the initial 
evaluations for the residuals of the Veteran's gunshot wounds 
to the left hand and left thigh from zero percent to 10 
percent for each disability.  A Veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  As the Veteran has not expressed 
satisfaction with either 10 percent evaluation, these issues 
remain on appeal.  

The issue of entitlement to service connection for 
atrioventricular tachycardia, claimed as a heart disability, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's residuals of status post decompression 
surgery of the seventh cranial nerve on the right side due to 
Bell's palsy are productive of no more than moderate 
incomplete paralysis.  

2.  The Veteran's gunshot wound to the left thigh resulted in 
a through and through wound, with no current impairment 
reported by the Veteran or found on VA examination. 

3.  The Veteran's residuals of his gunshot wound to the left 
hand are weakness of the fifth finger and the inability to 
actively extend the fourth and fifth fingers to zero degrees, 
with full range of motion of the thumb, second and third 
fingers. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for Bell's palsy, status post decompression surgery 
of the seventh cranial nerve on the right side have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, Code 8207 (2008). 

2.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a through and through gunshot 
wound to the left thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.56, 
4.73, Code 5315 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a gunshot wound to the left hand 
with fracture of the fourth left metacarpal and 
metacarpophalangeal joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.50, 4.71a, 4.73, Codes 5228, 5229, 5230, 5309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication of his claims for service connection 
in a May 2006 letter.  Veteran status was not discussed but 
is not in dispute in this case.  The letter contained the 
remainder of the notice required by Pelegrini and Dingess.  

Furthermore, these claims for higher ratings arise from 
disagreement with the initial evaluations assigned following 
the grant of service connection.  The courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that the duty to notify the Veteran has been completed.  

The Board finds that the duty to assist the Veteran has also 
been completed.  All service treatment records have been 
obtained.  In addition, all VA treatment records and relevant 
private medical records have been obtained.  The Veteran has 
been afforded VA examinations in conjunction with his claims 
for increased initial evaluations.  He did not appear for his 
scheduled hearing.

Increased Evaluations

The Veteran argues that the initial evaluations assigned to 
his service connected disabilities are inadequate.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 12 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Bell's Palsy

Entitlement to service connection for the residuals of Bell's 
palsy, post decompression surgery, right side, 7th cranial 
nerve was granted by the October 2006 rating decision.  A 10 
percent evaluation was assigned, effective from May 2006.  
The Veteran submitted a notice of disagreement with this 
evaluation, which initiated the current appeal.  

The residuals of surgery for Bell's palsy are evaluated under 
the rating code for paralysis of the seventh (facial) cranial 
nerve.  Incomplete moderate paralysis is evaluated as 10 
percent disabling.  Incomplete severe paralysis is evaluated 
as 20 percent disabling.  Complete paralysis of this nerve is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 
8207.  The note to this rating code states that the 
evaluation is dependent upon the relative loss of innervation 
of the facial muscles.  

The Board notes that a separate 10 percent evaluation was 
assigned for right side facial disfigurement in a February 
2008 rating decision.  This disability is evaluated under the 
rating code for scars that result in disfigurement of the 
face.  See 38 C.F.R. § 4.118, Code 7800.  The Veteran has not 
submitted a notice of disagreement with this evaluation, and 
it is not part of the current appeal.  

The evidence includes the report of a September 2006 VA 
examination.  The claims folder was reviewed by the examiner 
and the history of treatment and surgery for Bell's palsy in 
service was noted.  The Veteran's current complaints included 
residual facial droop on the right side at the corner of the 
mouth.  He had pain in the facial nerve distribution when 
exposed to cold water.  The Veteran denied any residual 
vision trouble.  He had paralysis of the right forehead and 
residual numbness of the right cheek, and was unable to fully 
smile.  The Veteran sometimes had difficulty eating due to 
his right mouth droop, and he would sometimes lose control of 
the food in his mouth.  This was rarely resulted in drooling 
or dribbling.  The Veteran also complained of vertigo type 
symptoms if he turned his head abruptly.  There was no 
available treatment for these residuals.  

On objective examination, there was some deficit on the 
mandibular branch of the 7th cranial nerve on the right side 
with a droop of the right side of the mouth.  The Veteran 
could not smile on the right, in that he could not raise the 
outer corner of the mouth on the right side.  There was a 
slight deficit in the ophthalmologic/forehead branch of the 
facial nerve with decreased amount of skin wrinkles and 
decreased height on raising the right eyebrow.  Otherwise, 
his cranial nerves were intact.  The Veteran was able to 
blink and squeeze both eyes shut, and turn the head to the 
right and left.  The diagnoses included residual right facial 
droop at the corner of the mouth, status post right facial 
nerve decompression procedure, symptomatic, and residuals 
mild loss of skin fold/wrinkles in the right forehead and 
decreased elevation of the right eyebrow, which was estimated 
to be about a 15 percent deficit in the ophthalmologic branch 
of the seventh cranial nerve.  

The remainder of the Veteran's medical records shows that the 
Bell's palsy was noted by history only. 

The Board is unable to find that the Veteran's residual 
symptoms for the decompression surgery for Bell's palsy 
warrant a higher evaluation.  There is no indication that the 
Veteran has a complete paralysis.  His symptoms do include a 
droop to the right side of his mouth.  He also has a deficit 
to the ophthalmologic/forehead branch of the nerve that the 
examiner described as slight, in that he was unable to raise 
his eyebrow as high as on the left.  The examiner indicated 
that the cranial nerve was otherwise intact.  The Board finds 
that the combination of the droop of the corner of the mouth 
and the slight deficit to the forehead do not equate to the 
severe incomplete paralysis required for an increased 
evaluation.  These symptoms are no more than the moderate 
incomplete paralysis that is represented by the 10 percent 
evaluation that is currently assigned.  Therefore, a higher 
evaluation is not warranted.  38 C.F.R. § 4.124a, Code 8207.  

The Board has considered entitlement to a staged rating for 
the Veteran's disability.  However, there is only a single 
examination of the Veteran's disability, and no other 
evidence that would show that the criteria for a higher 
rating were met.  Therefore, a staged rating may not be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's disability of the seventh cranial nerve is 
productive of such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Gunshot Wound to the Left Thigh

Entitlement to service connection for the residuals of a 
gunshot wound to the left thigh was established in the 
October 2006 rating decision.  A zero percent evaluation was 
assigned for this disability.  This was increased to the 
current 10 percent evaluation in the February 2008 rating 
decision.  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows.  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The Veteran's residuals of the gunshot wound to the left 
thigh are evaluated under the rating code for injuries to 
Muscle Group XV.  These muscles include the adductor longus, 
the adductor brevis, the adductor magnus, and the gracilis.  
The functions affected by this group include adduction of the 
hip, flexion of the hip, and flexion of the knee.  A severe 
disability of this muscle group is evaluated as 30 percent 
disabling.  A moderately severe disability of this muscle 
group is evaluated as 20 percent disabling.  A moderate 
disability is evaluated as 10 percent disabling, and a slight 
disability is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.73, Code 5315.  

The service treatment records show that the Veteran sustained 
his injury while home on leave in June 1968.  The injury was 
through and through, and was initially treated at a civilian 
hospital.  On examination prior to hospitalization in July 
1968, a medial to lateral through and through puncture wound 
to the left posterior thigh was noted.  The injury was well 
healed.  The hospital course was described as of completely 
benign in nature with no significant pain.  No further 
findings pertinent to the left thigh were noted.  The 
remainder of the service treatment records is negative for 
treatment of this disability. 

The post service medical records show that the Veteran was 
afforded a VA examination of his left thigh in January 2008, 
which included a review of the claims folder by the examiner.  
The bullet was noted to have passed through the leg without 
hitting any bone or arteries.  The Veteran reported that he 
did not have any current problems.  A few years earlier, when 
he had been practicing martial arts, over exertion would hurt 
his left leg more than the right, but other than that there 
was no specific impairment.  He walked a couple of miles 
every day for exercise.  He did not have any impairment of 
his activities of daily living or any occupational 
impairment, and there were no flare-ups or incapacitating 
episodes.  The Veteran did not require an assistive device.  

On examination, there was a circular scar of the entrance 
wound about one centimeter in diameter, faint and whitish, on 
the inside of the left thigh 23 centimeters above the knee.  
The scar was nontender without adherence or keloid formation 
and without impairment.  The exit wound was 10 centimeters 
above the knee on the posterior side of the thigh.  It was 
also a circular one centimeter faint whitish scar without 
adherence, tenderness, keloid formation, impairment or muscle 
loss.  The diagnosis was gunshot wound of the left thigh with 
residual scars.  

The Board finds that entitlement to an evaluation of greater 
than 10 percent for the residuals of the gunshot wound to the 
left thigh is not warranted.  The January 2008 VA examination 
found that there was no impairment due to this injury.  At 
this juncture, the Board notes that the range of motion of 
the hip and knee were not recorded.  However, both the 
Veteran and the examiner indicated that there was no 
impairment due to this injury, which the Board interprets as 
an indication that the Veteran has a full range of motion of 
this muscle group.  As the Veteran's injury was through and 
through, he is entitled to the evaluation for at least a 
moderate injury, which for Muscle Group XV equates to the 10 
percent evaluation now assigned.  However, there is no 
evidence of moderately severe impairment, such as a history 
of prolonged infection, or sloughing of soft parts, or 
intermuscular scarring.  There are no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the right side.  
The Veteran does not have any evidence of loss of strength 
and endurance.  None of the cardinal signs and symptoms of 
muscle injuries such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement have been 
demonstrated.  To repeat, both the Veteran and the examiner 
found that there is no current impairment due to the gunshot 
wound.  Therefore, entitlement to an evaluation in excess of 
10 percent is not warranted.  38 C.F.R. §§ 4.56, 4.73, Code 
5315.  

The Board has considered entitlement to a staged rating for 
the Veteran's disability.  However, there is only a single 
examination of the Veteran's disability, and no other 
evidence that would show that the criteria for a higher 
rating were met.  Therefore, a staged rating may not be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis but, as there is no 
evidence of marked interference with employment or frequent 
periods of hospitalization, application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  

Gunshot Wound to the Left Hand

Entitlement to service connection for the residuals of a 
through and through gunshot wound to the left hand, with 
fracture of the 4th left metacarpal and metacarpophalangeal 
joint was granted in the October 2006 rating decision.  A 
zero percent evaluation was assigned for this disability, 
effective from May 2006.  This evaluation was increased to 
the current 10 percent rating in the February 2008 rating 
decision, also effective from May 2006.  

The February 2008 rating decision also established 
entitlement to a separate 10 percent evaluation for a painful 
palmar scar as a residual of the through and through gunshot 
wound of the left hand.  This disability is evaluated under 
the rating code for scars that are superficial and painful on 
examination.  See 38 C.F.R. § 4.118, Code 7804.  The Board 
notes that this is the highest evaluation that may be 
assigned under this rating code.  However, The Veteran has 
not submitted a notice of disagreement with this evaluation, 
and it is not part of the current appeal.  

The Veteran's residuals of the gunshot wound to the left hand 
are evaluated under the rating code for injuries to Muscle 
Group IX.  This includes the intrinsic muscles of the hand.  
38 C.F.R. § 4.73, Code 5309.  A note to this rating code 
states that injuries to the hand are to be rated on 
limitation of motion, with a minimum evaluation of 10 
percent.  This would indicate that many of the provisions of 
38 C.F.R. § 4.56 regarding the evaluation of muscle group 
injuries are inapplicable to an injury of the hand.  

The rating codes for limitation of motion of the fingers 
indicate that when there is a gap of more than two inches 
(5.1 cm) between the thumb pad and the fingers when the thumb 
is attempting to oppose the fingers, a 20 percent evaluation 
is assigned for either hand.  When there is a gap of one to 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers when the thumb is attempting to oppose the fingers, a 
10 percent evaluation is assigned for either hand.  A gap of 
less than one inch is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5228.  

For limitation of motion of the index or long finger, when 
there is a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or if 
extension is limited by more than 30 degrees, a 10 percent 
evaluation for either hand is warranted.  A gap of less than 
one inch or limitation of extension to less than 30 degrees 
is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, 
Code 5229.  

Limitation of motion of the ring or little finger is 
considered to be zero percent disabling.  38 C.F.R. § 4.71a, 
Code 5230.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At the January 2008 VA examination, the Veteran reported that 
his current residuals were that he was unable to fully extend 
the fourth and fifth fingers, and that those fingers were 
weaker with a weaker grip.  This prevented him from picking 
up heavy objects.  He had occasional pain in those knuckles 
with weather changes or with overexertion, but there was no 
chronic pain.  Otherwise there was no impairment of his 
activities of daily living or functional impairment, and no 
specific flare-up or incapacitating episode.  

On examination, the Veteran was unable to fully extend the 
fifth finger, which stopped at 40 degrees of flexion.  The 
fourth finger also lacked full extension.  The other fingers 
could approximate the palmar crease.  The Veteran could 
approximate the tip of his thumb to the tip of the other 
fingers and to the base of the fifth finger.  This did not 
change with repetition.  There was no sensory loss or muscle 
atrophy.  The examiner opined that the main impairment was 
the weakness of the fifth finger and the inability to 
actively extend the fourth and fifth fingers to zero degrees.  
The diagnosis was residuals of gunshot wound of the left hand 
with occasional pain and decrease in range of motion of the 
fourth and fifth fingers. 

The Board finds that entitlement to an increased evaluation 
for the residuals of the Veteran's gunshot wound to the left 
hand is not warranted.  The Veteran is already in receipt of 
a 10 percent evaluation for this disability.  This is the 
minimum evaluation under 38 C.F.R. § 4.73, Code 5309, which 
states that ratings are to be based on limitation of motion.  
The ratings for limitation of motion of the fingers only 
provide for a 20 percent evaluation when there is limitation 
of motion of the thumb of more than two inches.  However, the 
January 2008 examination found that the Veteran has complete 
range of motion of the thumb, as well as his second and third 
fingers, so that an increased evaluation is not merited under 
this rating code.  38 C.F.R. § 4.71a, Code 5228.  His only 
limitation of motion is in the fourth and fifth fingers, and 
the Veteran is already in receipt of a higher evaluation than 
is available under that rating code.  38 C.F.R. § 4.71a, Code 
5230.  The examiner noted that while there was weakness of 
the fourth and fifth fingers, there was no chronic pain and 
the limitation of motion did not change with repetitive 
motion for any of the fingers, so additional impairment due 
to pain, weakness, incoordination, or fatigability has not 
been shown.  The Board concludes that there is no basis for 
an evaluation of more than 10 percent.  

The Board has considered entitlement to a staged rating for 
the Veteran's disability.  However, there is only a single 
examination of the Veteran's disability, and no other 
evidence that would show that the criteria for a higher 
rating were met.  Therefore, a staged rating may not be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for Bell's palsy, status post decompression surgery of the 
seventh cranial nerve on the right side is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the left hand with 
fracture of the fourth left metacarpal and 
metacarpophalangeal joint is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a through and through gunshot wound to 
the left thigh is denied. 


REMAND

The Veteran contends that he had developed atrioventricular 
tachycardia, claimed as a heart disability, as a result of 
active service.  

Tachycardia is excessive rapidity in the action of the heart; 
the term is usually applied to a heart rate above 100 per 
minute and may be qualified as atrial, junctional, or 
ventricular, and as paroxysmal.  Dorland's Illustrated 
Medical Dictionary 1537 (25th ed.1974) [hereinafter 
Dorland's]. 

The Veteran's service treatment records are negative for a 
diagnosis of a heart disability.  In addition, the April 1990 
retirement examination states that the heart was normal.  

However, the Veteran also completed a Report of Medical 
History in April 1990.  He answered "yes" to a history of 
pain or pressure in the chest, and "yes" to a history of 
palpitation or pounding heart.  Furthermore, an 
electrocardiogram obtained in April 1990 noted a prolonged 
interval and was characterized as borderline.  The service 
treatment records also contain an earlier undated 
electrocardiogram that noted sinus bradycardia, otherwise 
normal.  

The Veteran reports that he underwent treatment for his heart 
disability at the Bethesda Naval Hospital in 1991, which 
would be approximately one year after discharge from service.  
A request for records from this hospital was negative.  
However, October 1996 private medical records note that a 
left bundle branch block had been shown on echocardiogram, 
that the Veteran had developed rapid supraventricular 
tachycardia following a stress test, and that he was being 
transferred back to the Bethesda Naval Hospital.  VA 
treatment records dated October 2005 and November 2005 show 
that the Veteran had a history of cardiac arrhythmia, and 
that he had undergone ablation to correct this in 1995.  
December 2005 VA treatment records state that the ablation 
had been conducted at the Bethesda Naval Hospital. 

The Veteran has not been afforded a VA examination of his 
claimed heart disability.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the Veteran's report of a history of rapid 
heart beat at the time of his discharge from service and the 
borderline electrocardiogram, when coupled with the Veteran's 
contentions of continued problems after service and the 
evidence of post service treatment for tachycardia, is 
sufficient to meet the low threshold for a finding of a 
possible link between the Veteran's current disability and 
active service.  

In addition, the Board finds that additional attempt to 
obtain the records from Bethesda Naval Hospital must be made.  
The Board is mindful of the January 2007 reply from Bethesda 
Naval Hospital that there was no inpatient information for 
the dates requested.  However, the contemporaneous records 
confirm that the Veteran was treated at this location.  The 
January 2007 reply did not state whether or not the records 
may have been transferred for storage or destroyed.  The 
Bethesda Naval Hospital is a part of a Federal department or 
agency.  Under the VCAA, VA will make as many requests as are 
necessary to obtain relevant records from a Federal source.  
Any other possible locations for these records that may be 
suggested by Bethesda Naval Hospital should also be 
contacted.  The search should be expanded to include all 
treatment of the Veteran since discharge from service, but in 
particular that dated from 1990 to 1997.  If necessary, the 
Veteran should be contacted to provide additional 
information.  The search must continue until VA is advised 
that the requested records do not exist or the custodian does 
not have them.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact Bethesda Naval Medical 
Center and request all post service 
treatment records for the Veteran, with 
an emphasis on those records dated from 
1990 to 1997.  Any other possible 
locations for these records that may be 
suggested by Bethesda Naval should also 
be contacted.  The search must continue 
until VA is advised that the requested 
records do not exist or the custodian 
does not have them.  Any records that 
are obtained should be associated with 
the claims folder.  

2.  After the records requested above 
have been obtained or determined to be 
unobtainable, schedule the Veteran for 
a VA examination of his heart.  The 
claims folder must be provided to the 
examiner for use in the study of this 
case.  The Veteran's April 1990 report 
of rapid heart beats and the April 1990 
electrocardiogram are called to the 
attention of the examiner, as well as 
the history of his post service 
treatment.  After a review of the 
record and examination of the Veteran, 
the examiner should attempt to express 
the following opinions: 1) Does the 
Veteran have a current diagnosis of 
chronic atrioventricular tachycardia or 
any other chronic heart disability?  2) 
If the Veteran is found to have a 
current disability of the heart, is it 
as likely as not (50 percent chance or 
greater) that this disability developed 
during or as a result of active 
service?  The reasons and bases for all 
opinions should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


